Citation Nr: 0724231	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967 and from August 1974 to July 1983.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.   

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board notes that the veteran submitted additional 
evidence in support of his claim at the June 2007 Travel 
Board hearing accompanied by a waiver of RO consideration of 
the additional evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        

Based on a June 2007 motion, this appeal has been advanced on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to hypertension as secondary to 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed September 2004 rating decision, the RO 
denied the veteran's claim for PTSD because the available 
evidence was insufficient to verify or confirm a link between 
any current symptoms and an in-service stressor.  

3.  Evidence received subsequent to the September 2004 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

For reasons explained in greater detail below, the veteran's 
PTSD claim is found to be reopened by way of the submission 
of new and material evidence.  Thus, no further notification 
or assistance is necessary to develop facts pertinent to the 
claim.  Furthermore, any notice defect with respect to the 
remanded claims will be addressed by the RO on remand.  







II.	New and Material Evidence

Legal Criteria  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  The definition of "new and material evidence" 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2002).  The change in the law pertains to claims filed on or 
after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 
(Aug. 29, 2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection of PTSD was initiated in 
January 2005, the revised definition of "new and material 
evidence" is applicable to his claim.

Analysis  

The record shows that the RO first denied the veteran's claim 
for PTSD in December 2003.  The RO again denied the veteran's 
claim for PTSD in September 2004 because the available 
evidence at that time was insufficient to verify or confirm a 
link between any current symptoms shown by the veteran and an 
in-service stressor.  The RO further explained that the 
veteran needed to present evidence that identified combat, 
personal, or wartime related stressors which were verifiable 
and can be linked to his period of active duty as well as a 
confirmed diagnosis of PTSD in order to reconsider his claim.  
The veteran received notification of the September 2004 
denial of his PTSD claim and his appellate rights in 
September 2004 correspondence; however, he did not appeal the 
decision at that time and the decision became final.  The 
Board notes that the evidence of record at the time of the 
September 2004 rating decision included the veteran's service 
medical records, service personnel records, VA treatment 
records from November 2001 to August 2004, an August 2003 
assessment page noting an Axis I diagnosis of PTSD by a Vet 
Center social worker, VA examination reports from November 
2003, and several written statements from the veteran.  

After careful review of the record, the Board finds that 
evidence associated with the claims folder since the 
September 2004 denial is both new and material.  In 
particular, the June 2007 hearing transcript shows that the 
veteran provided more detailed information and a narrowed 
date range regarding his claimed in-service stressor event at 
the hearing.  Indeed, the veteran reported at the hearing 
that he was assigned to the 702nd Maintenance Battalion, 2nd 
Infantry Division at Camp Rice in Korea for temporary duty 
(TDY) in October 1965 when an incursion by North Korean 
forces occurred.  He further explained in a March 2007 letter 
that an incursion occurred on October 11-12, 1965 and 
submitted an annual historical summary of the 3rd Brigade, 2nd 
Infantry Division revealing that three explosions occurred at 
Co A, 2d Bn, 23d Inf on October 11th and 12th at the motor 
pool and camp.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of PTSD is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD and the claim is reopened.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.

The Board observes that a formal finding on lack of 
information required to verify stressors to the PTSD 
memorandum dated in January 2007 is of record.  In said 
memorandum, the RO notes that the veteran has submitted 
different materials dealing with Korea for time periods when 
he was not located there.  The RO further wrote that the 
JSRRC required information regarding the brigade in which the 
veteran served at the time the stressful event occurred; 
identification of the unit and company preferred, and 
descriptions of any specific claimed stressful events, which 
include at least a two months date range and detailed 
information for verification.

At the June 2007 Board hearing, the veteran's representative 
requested that the Board remand the veteran's claim for 
verification of his claimed in-service stressor event based 
on the submission of additional details regarding the 
occurrence of the incursion referenced by the veteran and a 
narrowed date range, as discussed above.  The record reflects 
that the veteran served in Korea from May 1965 to May 1966, 
is in receipt of the Korea Defense Service Medal, and was 
assigned to the 702nd maintenance battalion from July 1965 to 
May 1966.  However, it is currently unclear from the record 
whether the veteran was stationed at or near the camp at Co 
A, 2d Bn, 23d Inf in Korea at the time of the explosions on 
October 11th and 12th, as the veteran contends.

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with an 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should address 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the 
veteran's claimed hypertension, the RO 
should inform the veteran of the evidence 
and information that is necessary to 
reopen the claim as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  The RO should request from the 
appropriate source a search of any 
outstanding service personnel records, 
including all records of the veteran's 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders.  The RO should also request a 
search of regularly kept records for the 
veteran's unit (702nd Maintenance 
Battalion, 2nd Infantry Division) that may 
reveal the veteran's whereabouts in 
October 1965.  The RO must associate all 
documents obtained with the claims file.  
If no additional documents are available, 
such should be stated for the record.  

3.  Thereafter, the RO should consider 
whether a VA examination and medical 
opinion regarding the veteran's claims are 
warranted.  After any additional 
notification and/or development the RO 
deems necessary is accomplished, the 
veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


